Title: From Thomas Jefferson to the Archbishop of Bordeaux, 22 July 1789
From: Jefferson, Thomas
To: Cicé, Jerome Marie Champion de, Archbishop of Bordeaux



à Paris ce 22me Juillet 1789.

Je sens toute ma malheur, Monseigneur, de recevoir les ordres du Comité nommé pour la redaction de la Constitution au moment que des depeches pour l’Amerique m’occupent tout entier, et que le bâtiment qui doit les porter est pret à mettre à la voile. Je vous supplie de leur en être l’organe de mes regrets. A moi la perte est des plus affligeantes de manquer à des discussions les plus interessantes possibles, et traitées, comme elles le seront, par des membres distingués de l’assemblée la plus eclairée qui existe. Mes foibles lumieres ne leur auroient rien valu. Elles leur auroient eté d’un trop leger dedommagement pour la mefiance et peutetre les calomnies qu’auroient pu etre inspirées contre leurs demarches, quand on aurai publié qu’un republicain zelé y avoit assisté, qu’un etranger addressé nommement au Chef de la nation avoit eté permis de se meler à des discussions où il etoit question d’abreger les pouvoirs de ce Chef, et de changer essentiellement la forme du gouvernement. L’occupation donc qui m’empeche de profiter de l’invitation que l’honorable comité me fait l’honneur de me proposer, mettra leurs deliberations à l’abri de cette reproche, la seule à laquelle il auroit pu etre lieu, et ne me laisse que des voeux tres sinceres et tres passiones pour le parfait succeès de vos travaux. Assurez les en, je vous en supplie, Monseigneur, et daignez d’agreer vous meme les assurances
